Case 1:19-cr-00064-CI\/|H Document 22 Filed 03/07/19 Page 1 of 7 Page|D# 59

 

IN THE UNl'l`ED STATES DlS'l`RlCT COURT FOR1
EASTERN DISTRICT OF VlRGINlA "

 

 

 

Alexandria Division

UNlTED S'I`ATES OF AMERICA ) Cp"{
) Criminal No. l:l9-CR-H CM\L{'
v. )
)
ANDREW W. CHEVEERS, ) '1`he Hon. Judge C/.A'UD€ ,b{_ HjL;r'O/U
)
Del"endant. )
)
STATEMENT OF FACTS

 

'Fhe United States and the del"endant_. ANDREW W. CHEVEERS, agree that the allegations
in the criminal information and the following facts are true and correct, and that had the matter
gone to trial the United States would have proven them beyond a reasonable doubt with admissible
and credible evidence:

1. From in or around .luly 2016 through in or around November 2016_1 in the Eastern
District of Virginia and elsewhere, the defendant did knowingly and willfully embezzle, steal,
purloin, or convert to his use or the use ot` another property belonging to the Office ofthe Inspeetor
General (“OlG”) ofthe U.S. Department ot`State (“State”), to wit: no t`ewer than fourteen and no
more than sixteen |\/licrosot`t Surl`ace Pro tablet devices, each having a value in excess ol"$|,OOO.
in violation ol`Titlc 18, United States Code, Section 64|.

2. Additionally, 't`rom in or around .luly 2016 through in or around February 2017, both
dates being approximate, the defendant violated 18 U.S.C. § 641 by selling the stolen Microsof"t
Surl`aee Pro tablet devices, through his use ofthe telephone, as well as his use ot`email, Craigslist,

PayPal, and eBay accountsJ in order to profit from his l`raudu|ent scheme.

Case 1:19-cr-00064-CI\/|H Document 22 Filed 03/07/19 Page 2 of 7 Page|D# 60

3. ln or about May 2016, State OIG purchased 440 Microsoft Surface Pro tablet
devices (computers) with 512 GB solid-state drive (SSD) storage capacity, 16 GB RAl\/l, and
Windows 10 Enterprise compatibility, for $2,021 each (hereafter, the “State OIG Devices”),

4. The newly acquired State OIG Devices were delivered to State OlG’s office in
Arlington, Virginia, which is located within the Eastern District of Virginia. ln or about May
2016, State OlG’s Information Technology Division (“OIG IT”) began configuring the State OIG
Devices prior to distributing them to State OlG employees Contractors worked with OIG lT
personnel on this task.

5. The defendant was one of these contractors He assisted OIG lT in configuring the
State OIG Devices in Arlington, Virginia from on or about July 25, 2016 through on or about
November 23, 2016. During his time working as a contractor for the State Department, the
defendant held a security clearance that allowed him to access certain sensitive information

6. In or about February 2017, State OIG’s Administration Off`ice (“AO”) conducted
its annual inventory of State OlG property. The AO discovered that 16 of the 440 State OIG
Devices, which State OIG had configuer but not yet assigned to State personnel, were missing
The defendant stole at least fourteen, and potentially all sixteen, of these devices from State OlG.

7. Each State OIG Device has a unique serial number located beneath the kickstand,
which State OIG previously recorded prior to configuration OlG AO personnel also assigned
each State OIG Device an OIG property number for inventory purposes, and affixed a sticker with
the device’s OIG property number on the back of each State OlG Device.

8. The investigation revealed that two individuals each registered with Microsoft

Corporation a device that bore the serial number ol" a State OIG Device: an individual identified

as M.C. registered a State OIG Device bearing serial number 055031760553, and an individual

Case 1:19-cr-00064-CI\/|H Document 22 Filed 03/07/19 Page 3 of 7 Page|D# 61

identified as K.G. registered a State OIG Device bearing serial number 054937760553. M.C. and
K.G. are not State Department employees or contractors, nor have they ever been.

9. From about August 5, 2016 through about August 26, 2016, M.C. visited a friend
in the Washington, D.C. area, and while he was there, he purchased 10 to 15 Microsoft Surface
Pro computers through the Intemet using Craigs|ist. The defendant sold a number of State OIG
devices directly to M.C.

10. In or about August 2016, there was only one Craigslist post in the Washington,
D.C. area advertising Microsoft Surface Pro devices for sale with specifications matching those of
the State OIG Devices (e.g., 512 GB SSD). This post was created on August 10, 2016 and renewed
multiple times during the month of August. The post advertised a “New Microsoft Surface Pro 4
Core i5-16GB -512GB w/ extras.” The defendant authored that post and used the email account
drew0725@gmail.com as the “reply to” address for the post.

l l. Shortly after posting the August 10, 2016 advertisement on Craigslist, the
defendant began communicating with l\/I.C. via telephone calls. Additional|y, the defendant and
M.C. exchanged hundreds of text messages. ln these messages, the defendant arranged to sell
multiple Microsoft Surface Pro devices to M.C., and in at least one instance, M.C. arranged to pay
the defendant electronically.

12. Specifically, during a text message exchange on August 16, 2016, M.C. agreed to
purchase a “surface” from the defendant and they arranged to meet at a coffee shop in College
Park, Maryland. At this meeting, the defendant sold a State OIG Device to M.C.

13. During a text message exchange on August 17, 2016, the defendant and M.C.
discussed meeting again, this time at the Ballston Metro Station in Arlington, Virginia. On that

same date, the defendant sold M.C. another State OIG Device during this meeting.

Case 1:19-cr-00064-CI\/|H Document 22 Filed 03/07/19 Page 4 of 7 Page|D# 62

14. During a text message exchange on August 22, 2016, M.C. arranged to purchase
another State OIG Device from the defendant M.C. asked the defendant “You have another
surface for sale?” M.C. further stated that he “need[ed] l more” and asked if the defendant would
sell at the same price. The defendant responded, “l’m tryna get more for this one. Since it‘s the
last one 1'11 have for a while,” and subsequently text messaged the email address
“acheveers@gmail.com” to M.C., who replied via text, “Also that email address is correct? Don’t
want the money going to the wrong person lol.” The defendant replied, “Yea man. It matches
with my name too so you know I’m no fraud. Lol.” M.C. paid the defendant approximately $1,130
via PayPal on August 22, 2016.

15. M.C. made a number of additional payments to the defendant in September,
November, and December of 2016, as well as February of 2017, in exchange for additional State
OIG Devices. On September 26, 2016, M.C. paid the defendant approximately $1,175 via PayPal.
On November 18, 2016, M.C. sent the defendant $1,100 using Square Cash, which is a mobile
payment service. The payment was “for sp4, case, 2 pens, keyboard,” and “sp4” is short for
“Surface Pro 4.” On November 21, 2016, M.C. again sent the defendant $1,100 using Square
Cash. On November 22, 2016, November 23, 2016, December 22, 2016, and February 1 1, 2017,
M.C. sent the defendant $1,100 per transaction using Google Wallet.

16. As described above, an individual identified as K.G. registered a Microsoft Surface
Pro bearing the serial number of a State OIG Device with Microsoft Corporation. On or about
November 26, 2016, K.G. purchased his Microsoft Surface Pro from an individual with the

username “surface_store” on eBay for $1,490. State OIG took possession of this computer and

confirmed that it is, in fact, a missing State OIG Device.

Case 1:19-cr-OOO64-CI\/|H Document 22 Filed 03/07/19 Page 5 of 7 Page|D# 63

17. The username “surface_store” belongs to a virtual storefront named “The Surface
Store,” and the email accounts associated with the storefront were or are used by M.C. M.C. sold
a number of other Microsoft Surface Pro computers that had specifications matching those of the
missing State OIG Devices using this storefront.

18. In addition to K.G., at least four other individuals purchased a missing State OlG
Device from M.C. through eBay. The defendant sold all of these State OIG devices to M.C.

a. E.S. purchased a Microsoft Surface Pro bearing the serial number of a missing State
OlG Device from M.C. on or about September l, 2016 for $1,515.

b. J.G. purchased a Microsoft Surface Pro from M.C. on or about November 21, 2016
for approximately $1,450.

c. C.J. purchased a Microsoft Surface Pro bearing the serial number of a missing State
OIG Device from M.C. on or about October 30, 2016 for $1,450.

d. B.H. purchased a Microsoft Surface Pro bearing the serial number of a missing
State OIG Device from M.C. on or about November 22, 2016 for $l,580.

19. In addition to selling State OIG Devices to M.C., the defendant sold a State OIG
Device directly to an individual identified as K.W. On November 7, 2016, K.W. paid the defendant
approximately $l,475 via PayPal for a device bearing the serial number of a State OIG Device,
which K.W. purchased from the defendant on eBay.

20. The acts taken by the defendant in furtherance of the offense charged in this ease,
including the acts described above, were done willfully, knowingly, and with the specific intent

to violate the law, and were not committed by mistake, accident, or other innocent reason.

Case 1:19-cr-OOO64-CI\/|H Document 22 Filed 03/07/19 Page 6 of 7 Page|D# 64

21 . The defendant acknowledges that the foregoing Statement of Facts does not
describe all of his conduct relating to the offense charged in this case nor does it identify all of
the persons with whom the defendant may have engaged in illegal activities.

22. The Statement of Facts shall be admissible as a knowing and voluntary confession
iri any proceeding against the defendant regardless of whether his plea is accepted by the court.
Moreover, the defendant waives any rights that he may have under Fed. R. Crim. P. 1 l(f), Fed.
R. Evid. 410, the United States Constitution, and any federal statute or rule in objecting to the

admissibility of the Statement of Facts iri any such proceeding

Respectfully submitted,

G. Zachary Terwilliger
United States Attomey

By; EH§ § z§

Katherine Celeste
Special Assistant United States Attomey

Raj Parekh
Assistant United States Attomey

Case 1:19-cr-OOO64-CI\/|H Document 22 Filed 03/07/19 Page 7 of 7 Page|D# 65

Defendant’s Stipulation and Signature

 

After consulting with my attorney and pursuant to the plea agreement entered into this
day between the United States and me, 1 hereby stipulate that the above Statement ofFaets is true
and aceuratc, and that had the matter proceeded to trial, the United States would have proved the

same beyond a reasonable doubt.

i
…/lf/L/

ANDREW W. Cl-IEVEERS
Detiendant

 

Defense Counsel`s Signature

l am the attorney for ANDREW W. CHEVEERS. l have carefully reviewed the above
Statement of Faets with him. 'l`o my knowledge, his decision to stipulate to these facts is an

informed and voluntary one.

Whitney Minter, Esq.
Counsel for the Defendant

